Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 03/17/2021.  Applicant amended claims 3, 10 and 15. Claims 1-20 are presented for examination and are still rejected for the reasons indicated herein below.     





Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman (U.S. Pat. No. 5,398,025).

Regarding claim 1, Herman (e.g. see Figs. 1-6) discloses “An isolation circuit for electrically isolating a first circuit operating at a first voltage from a second circuit operating at a second voltage that is different than the first voltage (e.g. see Figs. 3-6), the isolation circuit comprising: a first voltage source that operates at the first 

Regarding claim 2, Herman (e.g. see Figs. 1-6) discloses “where the first voltage is an AC voltage (e.g. Figs. 3-4, see the input before the rectifier circuit 34)”.

Regarding claim 4, Herman (e.g. see Figs. 1-6) discloses “wherein the first voltage is a DC voltage (e.g. Figs. 3-4, see the output after the rectifier circuit 34)”.

Regarding claim 5, Herman (e.g. see Figs. 1-6) discloses “wherein the second supply rail is connected to the first ground potential (e.g. Figs. 3-4, see 32 and the first ground potential between 33 and 83)”.

Regarding claim 11, Herman (e.g. see Figs. 1-6) discloses “wherein the isolation device has a third input (e.g. Figs. 3-4, see the third input between 24 and 26)”.

Regarding claim 12, Herman (e.g. see Figs. 1-6) discloses “further comprising a third resistor (24) connected between the first input (between 22 and 26) and the third input of the isolation device (e.g. Figs. 3-4, see the third input between 24 and 26)”.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman (U.S. Pat. No. 5,398,025)

Regarding claim 7, Herman (e.g. see Figs. 1-6) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second voltage is less than 48 Volts”. However, having the second voltage being less than 48 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the second voltage to be less than 48 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, Herman (e.g. see Figs. 1-6) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second voltage is less than or equal to 5 Volts”. However, having the second voltage being less than or equal to 5 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the second voltage to be less than or equal to 5 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, Herman (e.g. see Figs. 1-6) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second voltage is around 1 Volt to 2 Volts”. However, having the second voltage being around 1 Volt to 2 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the second voltage to be around 1 Volt to 2 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Claims 3, 6, 10 and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman (U.S. Pat. No. 5,398,025) in view of Zargari et al. (U.S. Pub. No. 2010/0265740 A1).

Regarding claim 3, Herman (e.g. see Figs. 1-6) discloses “further comprising a bridge rectifier (e.g. Figs. 3-4, see 34). Herman does not appear to explicitly disclose that the bridge rectifier comprising “a first diode having an anode and a cathode and connected between the first resistor and the first input of the isolation device, the anode coupled to the first resistor and the cathode coupled to the first input of the isolation device; a second diode having an anode and a cathode, the cathode of the second diode coupled to the cathode of the first diode and the first input of the isolation device, and the anode of the second diode is coupled to the second supply rail; a third diode having an anode and a cathode, the cathode of the third diode coupled to the anode of the second diode and the second supply rail, and the anode of the third diode coupled to the second input of the isolation device; and a fourth diode having an anode and a cathode, the anode of the fourth diode coupled to the anode of the third diode and the second input of the isolation device, and the cathode of the fourth diode coupled to the first resistor and the anode of the first diode”. However, Zargari et al. shows “a first diode having an anode and a cathode and connected between the first resistor and the first input of the isolation device, the anode coupled to the first resistor and the cathode coupled to the first input of the isolation device (e.g. Fig. 2, see the first diode in the full bridge rectifier 131); a second diode having an anode and a cathode, the cathode coupled to the cathode of the first diode and the first input of the isolation device and the anode is coupled to the second supply rail (e.g. Fig. 2, see the second diode in the full bridge rectifier 131); a third diode having an anode and a cathode, the cathode coupled to the anode of the second diode and the second supply rail and the anode coupled to the second input of the isolation device (e.g. Fig. 2, see the second diode in the full bridge rectifier 131); and a fourth diode having an anode and a cathode, the anode coupled to the anode of the third diode and the second input of the isolation device and the cathode coupled to the first resistor and the anode of the first diode (e.g. Fig. 2, see the fourth diode in the full bridge rectifier 131)”. Having a bridge rectifier as taught by Zargari et al. in the isolation circuit of Herman would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bridge rectifier as taught by Zargari et al. in the isolation circuit of Herman for the purpose of having the ability to rectify the AC input into a DC. Also for the purpose of making the device more widely usable.

Regarding claim 6, Herman (e.g. see Figs. 1-6) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the first voltage is between 48 Volts and 300 Volts”. However, Zargari et al. shows “wherein the first voltage is between 48 Volts and 300 Volts (e.g. see Fig. 2, also see para. 0025)”. Having the first voltage being between 48 Volts and 300 Volts as taught by Zargari et al. in the isolation circuit of Herman would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first voltage being between 48 Volts and 300 Volts as taught by Zargari et al. in the isolation circuit of Herman for the purpose of having a varied input voltage, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Herman (e.g. see Figs. 1-6) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising a capacitor coupled between the first input of the isolation device and the second input of the isolation device”. However, Zargari et al. shows “further comprising a capacitor coupled between the first input of the isolation device and the second input of the isolation device (e.g. Fig. 2, see 135)”. Having a capacitor coupled between the first input of the isolation device and the second input of the isolation device as taught by Zargari et al. in the isolation circuit of Herman would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitor coupled between the first input of the isolation device and the second input of the isolation device as taught by Zargari et al. in the isolation circuit of Herman for the purpose of storing some voltage. Also for the purpose of making the device more widely usable.


Regarding claim 13, Herman (e.g. see Figs. 1-6) discloses “An industrial system (e.g. see Figs. 3-6) having a motor driven by high-voltage circuitry connected to a high- voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply (e.g. Figs. 3-5, see VOLTAGE INPUT, 30 and 32), the industrial system comprising: an isolation device (e.g. Figs. 3-5, see 25 and 80) coupled between the high-voltage circuitry and the low-voltage circuitry, the isolation device having a first input (between 22 and 26), a first ground connection (between 83 and 80), an output coupled to the low-voltage circuitry (at 40) and a second ground connection (ground terminal inside 26) coupled to the low-voltage circuitry and electrically isolated from the first ground connection; and the high-voltage circuitry coupled to a supply rail of the high-voltage supply (e.g. Figs. 3-5, see VOLTAGE INPUT, 30 and 32), the high- voltage circuitry comprising: a first resistor (22) having a first terminal coupled to the supply rail (30) and a second terminal; and a second resistor (83) having a first terminal coupled (through 80) to the first input of the isolation device (between 22 and 26) and a second terminal coupled to the first ground connection of the isolation device (between 33 and 83)”. Herman does not appear to explicitly disclose that the industrial system “having a motor driven by high-voltage circuitry connected to a high- voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply”. However, Zargari et al. shows “an industrial system having a motor driven by high-voltage circuitry connected to a high- voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply (e.g. see Figs. 1-6, also see para. 0002 and para. 0013-0019)”. Having an industrial system having a motor driven by high-voltage circuitry connected to a high-voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply as taught by Zargari et al. in the isolation circuit of Herman would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the industrial system having a motor driven by high-voltage circuitry connected to a high-voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply as taught by Zargari et al. in the isolation circuit of Herman for the purpose of making the device more widely usable.

Regarding claim 14, Herman (e.g. see Figs. 1-6) discloses “where the high-voltage supply is an AC voltage supply (e.g. Figs. 3-4, see the input before the rectifier circuit 34)”.

Regarding claim 15, the combination of Herman (e.g. see Figs. 1-6) and Zargari et al. (e.g. Fig. 2) discloses “further comprising a bridge rectifier (Herman, e.g. Figs. 3-4, see 34), the bridge rectifier comprising: a first diode having an anode and a cathode and connected between the first resistor and the first input of the isolation device, the anode of the first diode coupled to the second terminal of the first resistor and the cathode of the first diode coupled to the first input of the isolation device (Zargari et al., e.g. Fig. 2, see the first diode in the full bridge rectifier 131); a second diode having an anode and a cathode, the cathode of the second diode coupled to the cathode of the first diode and the first input of the isolation device, and the anode of the second diode is coupled to a ground rail of the high-voltage supply (Zargari et al., e.g. Fig. 2, see the second diode in the full bridge rectifier 131); a third diode having an anode and a cathode, the cathode of the third diode coupled to the anode of the second diode and the ground rail, and the anode of the third diode is coupled to first ground connection of the isolation device (Zargari et al., e.g. Fig. 2, see the third diode in the full bridge rectifier 131); and a fourth diode having an anode and a cathode, the anode of the fourth diode coupled to the anode of the third diode and the first ground connection of the isolation device, and the cathode of the fourth diode coupled to the second terminal of the first resistor and the anode of the first diode (Zargari et al., e.g. Fig. 2, see the fourth diode in the full bridge rectifier 131)”.

Regarding claim 16, Herman (e.g. see Figs. 1-6) discloses “wherein the high-voltage supply is a DC voltage supply (e.g. Figs. 3-4, see the output after the rectifier circuit 34)”.

Regarding claim 17, Herman (e.g. see Figs. 1-6) discloses “wherein the first ground connection of the isolation device is connected to a ground rail of the high-voltage supply (e.g. Figs. 3-4, see 32 and the first ground potential between 33 and 83)”.

Regarding claim 18, the combination of Herman (e.g. see Figs. 1-6) and Zargari et al. “wherein the high-voltage supply is between 48 Volts and 300 Volts (Zargari et al. e.g. see Fig. 2, also see para. 0025)”.



Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman (U.S. Pat. No. 5,398,025) in view of Zargari et al. (U.S. Pub. No. 2010/0265740 A1).

Regarding claim 19, the combination of Herman (e.g. see Figs. 1-6) and Zargari et al. (e.g. Fig. 2) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 13, except for “wherein the low-voltage supply is less than or equal to 5 Volts”. However, having the low-voltage supply being less than or equal to 5 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the low-voltage supply to be less than or equal to 5 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20, the combination of Herman (e.g. see Figs. 1-6) and Zargari et al. (e.g. Fig. 2) discloses an isolation circuit having all the claimed subject matter as discussed in the rejection to claim 13, except for “wherein low-voltage supply is around 1 Volt to 2 Volts”. However, having the low-voltage supply being around 1 Volt to 2 Volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the low-voltage supply to be around 1 Volt to 2 Volts for the purpose of having a lower voltage at the output, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).





Response to Argument(s)
4.	Applicant's argument(s) filed on 03/17/2021 have been fully considered but they are not persuasive and also the claims submitted on 03/17/2021 are also rejected in view of the same grounds of rejection. 

 In the remarks, 
Applicant argues in the response that:
Herman reference does not disclose the features of “a second ground potential that is electrically isolated from the first ground potential by the isolation device” and “a second resistor coupled to the first input of the isolation device” as recited in Applicant's Claim 1.

In response to argument(s): 
Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Also, it is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Therefore, these limitations “a second ground potential that is electrically isolated from the first ground potential by the isolation device” and “a second resistor coupled to the first input of the isolation device” are in fact still read on the reference of Herman, for example, Herman shows “a second ground potential (ground terminal inside 26) that is electrically isolated (by opto-isolator 25) from the first ground potential (ground terminal between 33 and 83) by the isolation device (25); a second resistor (83) “coupled” (through 80 and 24) to the first input of the isolation device (between 22 and 26). Examiner’s note: one of ordinary skilled in the art would understand that the second ground (ground terminal inside 26) is isolated from the first ground (ground terminal between 33 and 83) by the opto-isolator 25. Also based on the broadest reasonable interpretation all the circuit elements are “coupled”, therefore, the second resistor (83) is “coupled” (through 80 and 24) to the first input of the isolation device (between 22 and 26)”. Again as discussed in the rejection above of the independent claim 1, Herman reference, at least Fig. 5, clearly shows these limitations. Thus, applicant's arguments are invalid. 




Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839